Citation Nr: 0926295	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg, prior to October 1, 2008.  

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg, from October 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to 
October 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO continued 
a 10 percent rating for varicose veins of the left leg, as 
well as a 40 percent rating for lumbosacral strain, to 
include pain to the hips and lower extremities.  In August 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2006.

In April 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the April 
2008 hearing, the Veteran indicated that he wished to 
withdraw from appeal his claim for a rating in excess of 40 
percent for lumbosacral strain, to include pain to the hips 
and lower extremities. 

In May 2008, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2008). 

In July 2008, the Board dismissed the claim for a rating in 
excess of 40 percent for lumbosacral strain, to include pain 
to the hips and lower extremities, and remanded the claim for 
a rating in excess of 10 percent for varicose veins of the 
left leg to the RO, via the Appeals Management Center (AMC), 
in Washington, DC, for further development.  In a March 2009 
rating decision, the AMC granted an increased 20 percent 
rating for varicose veins of the left leg, effective October 
1, 2008 (the date of a VA examination).  The AMC denied a 
rating in excess of 20 percent, as reflected in a March 2009 
supplemental SOC (SSOC), and returned the case to the Board 
for further appellate consideration. 

While the AMC has assigned an increased rating of 20 percent 
for varicose veins of the left leg, from October 1, 2008, as 
higher ratings are available before and after that date, and 
the appellant is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as 
encompassing the two claims set forth on the title page.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, in May 
2005, the Veteran submitted a VA Form 28-1900, Disabled 
Veterans Application for Vocational Rehabilitation; however, 
he scratched out "Application for Vocational 
Rehabilitation" on the title of the form and only filled in 
his name, VA file number, and mailing address.  It is not 
clear whether the Veteran intended his submission of this 
Form to be a claim for vocational rehabilitation; however, if 
so, there is no indication in the claims file that the RO has 
adjudicated the claim for vocational rehabilitation.  As 
such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to October 1, 2008, the Veteran's varicose veins of 
the left leg were manifested by complaints of muscle spasms, 
cramps, swelling, weakness, fatigue, edema, and eczema; there 
was no objective evidence of persistent edema.

3.  Since October 1, 2008, the Veteran's varicose veins of 
the left leg have been manifested by complaints of cramps, 
aching pain, and fatigue, with evidence of mild edema with 
minimal stasis pigmentation; there was no objective evidence 
of persistent edema and stasis pigmentation or eczema.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg, for the period prior to 
October 1, 2008, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 
(2008).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg, for the period since October 
1, 2008, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the decision of the United Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2005 pre-rating letter and a July 2008 
post-rating letter provided notice to the Veteran regarding 
what information and evidence was needed to substantiate a 
claim for an increased rating for his service-connected 
varicose veins of the left leg, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the appellant to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 in effect prior to May 31, 2008).  The July 2008 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and informed the Veteran that VA 
would consider the impact of his condition and symptoms on 
employment and daily life as well as specific test results, 
in determining the disability rating.  The July 2008 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran could submit or ask VA to obtain 
that would be relevant to establishing entitlement to 
increased compensation, and included the pertinent rating 
criteria for evaluating the Veteran's service-connected 
varicose veins of the left leg.  The Board finds that the 
July 2008 letter satisfies the notice requirements of 
Vazquez-Flores.  

The August 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the May 2005 
letter.  After issuance of the July 2008 letter, and 
opportunity for the Veteran to respond, the March 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of May 2005 and 
October 2008 VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's April 2008 hearing, along with various statements 
submitted by the Veteran and his representative, on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
has considered the fact that, in the July 2008 remand, the 
Board remanded the case, in part, to obtain outstanding 
records of treatment from the Veteran's private physician, 
Dr. Whaley.  During the April 2008 hearing, the Veteran 
indicated that he received treatment for his left leg 
condition from Dr. Whaley, and had last seen Dr. Whaley for 
treatment for his left leg varicose veins six months earlier.  
At the time of the July 2008 remand, the most recent records 
of treatment by Dr. Whaley were from December 2003.  The 
Board pointed out that, in a March 2004 letter, the RO had 
requested records of treatment for the lumbar spine and 
varicose veins in the legs from Dr. Whaley, and that this 
letter had indicated that a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, or its equivalent, signed by the Veteran, 
was enclosed.  However, the Board noted that no copy of this 
release was associated with the claims file.  Accordingly, 
the RO was instructed to obtain and associate with the claims 
file records of all treatment for varicose veins of the left 
leg from Dr. Whaley.  If more current authorization to obtain 
these records was required, the RO was instructed to request 
that the Veteran sign and furnish such appropriate 
authorization for the release to VA of all such private 
medical records, and any such authorization was to be 
associated with the claims file.  

In the July 2008 VCAA letter, the AMC specifically asked the 
Veteran to provide a complete copy of his records of 
treatment for Dr. Whaley and added that, if he wanted VA to 
obtain his records, he should complete, sign, and return a VA 
Form 21-4142.  Three copies of this form were enclosed with 
the letter.  The Veteran did not subsequently return a VA 
Form 21-4142; rather, the only communication from the Veteran 
following the July 2008 remand was received in August 2008.  
The Veteran submitted a VCAA Notice Response Form, in which 
he indicated that he had enclosed all the remaining 
information and evidence that would support his claim.  
Submitted with this form were records of treatment from Dr. 
Whaley, dated from April to July 2008, and January 2007 and 
April 2008 statements from Dr. Whaley.  VA is only obligated 
to obtain records that are adequately identified and for 
which necessary releases have been received.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a 
release form for additional records from Dr. Whaley; it is 
not possible for VA to obtain them; hence, no further RO 
action in this regard is warranted.

The Board further notes that, in the July 2008 remand, the 
Board also requested that the RO obtain from the Dorn VAMC 
all records of evaluation or treatment of varicose veins of 
the left leg, since November 2006.  Accordingly, in the July 
2008 VCAA letter, the RO asked the Veteran to furnish the 
date(s) and place(s) of any treatment received at a VA 
facility.  As noted above, the only response from the Veteran 
was the VCAA Notice Response Form, received in August 2008, 
in which he specifically indicated that he was submitting all 
the remaining information or evidence to support his claim.  
Therefore, no additional VA treatment records were added to 
the claims file.  Given the AMC's action cited to above, and 
the Veteran's response, the Board finds that the AMC has 
substantially complied with the Board's remand order.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Further, the Board points out that, during the April 
2008 hearing, the Veteran indicated that he received 
treatment for his left leg from Dr. Whaley.  As such, the 
Veteran's recent testimony and VCAA notice response reflect 
that any records of VA treatment since November 2006 would 
not include treatment pertinent to varicose veins of the left 
leg.  Accordingly, a remand to attempt to obtain any VA 
treatment records since November 2006 would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Here, while the RO/AMC has already assigned staged ratings 
for the Veteran's varicose veins of the left leg and the 
following analysis is therefore undertaken with consideration 
of the possibility of further staged rating.  

Historically, in a September 2004 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for varicose veins of the left leg, under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120, 
effective November 26, 2003.  In May 2005, the Veteran filed 
his current claim for an increased rating.  

Pursuant to 38 C.F.R. § 4.104a, Diagnostic Code 7120, a 10 
percent rating is warranted for intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating 
requires persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, while a 60 percent rating requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating 
requires massive board-like edema with constant pain at rest 
attributed to the effects of varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  

The note following this diagnostic code provides that the 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  

A.  Prior to October 1, 2008

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, prior to October 1, 
2008, a rating in excess of 10 percent for the Veteran's 
service-connected varicose veins of the left leg is not 
warranted. 

The pertinent medical evidence during the period in question 
consists of VA and private treatment records and the report 
of a May 2005 VA examination.  

On VA examination in May 2005, the Veteran gave a history of 
problems with varicose veins beginning in the 1950s, with 
left leg vein stripping in the 1970s.  He reported that he 
continued to experience muscle spasms and nocturnal muscle 
cramps, although support stockings did help some.  He 
described occasional swelling in the lower extremities, and 
added that he rarely experienced daytime cramps.  The Veteran 
indicated that he had fatigue in his legs, which was worse 
with walking, and was limited in the amount of exercise he 
could do.  

On examination, there was very mild swelling of the lower 
extremity, with minimal evidence of varicose veins.  Dorsalis 
pedis pulses were 1+ bilaterally, and there was decreased 
light touch sensation in the feet.  The examiner commented 
that he could find very little evidence of varicose veins on 
examination, and he opined that the Veteran's paresthesias 
and pain in his legs were related to diabetic peripheral 
neuropathy, adding that he believed that diabetic peripheral 
neuropathy played a larger part than any varicose veins in 
contributing to leg pain.  The examiner concluded by stating 
that he did not believe the Veteran's long history of 
nocturnal muscle leg cramps was related to varicose veins.  

During private treatment in October 2005, the Veteran 
indicated that his legs tended to get weak with standing and 
walking.  Examination of the extremities revealed no 
cyanosis, clubbing, or edema, and distal pulses were present.  
There were no rashes or gross abnormalities of the skin.  A 
record of private treatment from December 2005 again reflects 
no cyanosis or edema.  

Records of VA treatment from January 2005 to November 2006 
are negative for complaints regarding or treatment for 
varicose veins of the left leg.  The physician assistant 
specifically noted no edema during treatment in August 2005 
and August 2006.  

During the April 2008 hearing, the Veteran indicated that he 
experienced persistent edema, elevated his leg for relief and 
did not experience relief, and had flaking and itching of 
eczema on his left leg.  

In a statement dated in April 2008, the Veteran's private 
physician indicated that the Veteran currently suffered from 
varicose veins in the left leg.  However, while records of 
treatment from this physician, dated from April to July 2008, 
include a complaint of left hip/foot pain and a finding of 
right foot edema in June 2008, they are negative for 
complaints regarding or treatment for left leg varicose 
veins.  

Thus, prior to October 1, 2008, the Veteran is not entitled 
to a rating in excess of 10 percent for varicose veins of the 
left leg.  In this regard, despite the Veteran's assertions, 
there is simply no medical evidence of persistent edema.  
Rather, there was minimal evidence of varicose veins on VA 
examination in May 2005, and records of treatment from 
August, October, and December 2005, and August 2006, include 
findings of no edema on examination.  Thus, the Board finds 
that the medical evidence, as noted above, does not show 
symptoms that warrant a rating in excess of 10 percent prior 
to October 1, 2008.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

B.  Since October 1, 2008

The only medical evidence describing the severity of the 
Veteran's service-connected varicose veins of the left leg 
during this period is the report of an October 2008 VA 
examination.  

The Veteran described leg cramps which precluded exercise and 
exertion.  He reported that he experienced constant, 
cramping, aching pain with increased fatigue, but denied any 
abnormal sensations.  He added that prolonged standing or 
walking increased his cramping pain.  The Veteran stated that 
he only currently wore stockings with good effectiveness, 
adding that his veins were gone, but his leg still had the 
cramping pain.  

On examination of the left lower extremity, there were no 
visible or palpable varicosities or visible ulcers.  There 
was mild edema with minimal stasis pigmentation, but no 
definite eczema.  The Veteran had mild tenderness to 
palpation of the calf and thigh, but there was no board-like 
edema.  The diagnosis was left lower extremity varicose 
veins, status post vein stripping with constant cramping 
pain.  The examiner commented that the Veteran reported that 
his left lower extremity edema did resolve with elevation.  
The examiner concluded by stating that there was minimal 
stasis pigmentation, without evidence for ulceration, 
subcutaneous induration, or board-like edema.  

Thus, since October 1, 2008, the Veteran is not entitled to a 
rating in excess of 20 percent for varicose veins of the left 
leg.  In this regard, there is simply no medical evidence of 
persistent edema and stasis pigmentation or eczema.  Rather, 
the Veteran himself reported that his edema resolved with 
elevation.  As such, it is not persistent.  Thus, the Board 
finds that the medical evidence, as noted above, does not 
show symptoms that warrant a rating in excess of 20 percent 
since October 1, 2008.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

C.  Both Periods

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, under any period under 
consideration, the Veteran's service-connected varicose veins 
of the left leg have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited and considered in the November 2006 SOC, and cited in 
the March 2009 SSOC).  In this regard, the Board notes that 
the disability, alone, has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in any assigned rating).  

In this regard, in an October 2004 letter, Dr. Whaley 
indicated that the Veteran had been diagnosed with multiple 
medical problems, including coronary artery disease, severe 
spinal stenosis, diabetes mellitus, osteoarthritis, bilateral 
trochanter bursitis, and varicose veins and these conditions, 
especially the spinal stenosis, had led to marked impairment 
in function.  Moreover, in a January 2007 letter, the 
Veteran's neurologist opined that the Veteran was completely 
disabled as a result of his depression and chronic pain 
syndrome, as well as his lumbar and sacroiliac joint 
pathology, which had left him in chronic pain and with 
limited mobility.  In addition, there is no evidence of 
record indicating that the Veteran's service-connected 
varicose veins of the left leg have necessitated frequent 
periods of hospitalization, or otherwise rendered inadequate 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for further 
staged rating of the Veteran's service-connected varicose 
veins of the left leg, pursuant to Hart, and the claims for 
increase must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
assignment of any higher ratings for varicose veins of the 
left leg, prior to and since October 1, 2008, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 10 percent for varicose veins of the 
left leg, prior to October 1, 2008, is denied.  

A rating in excess of 20 percent for varicose veins of the 
left leg, from October 1, 2008, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


